UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7808



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ORIN NIGEL CARR, a/k/a        Stretch,    a/k/a
Christopher Codgell,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-92-53-F, CA-97-319-5-F)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orin Nigel Carr, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orin Nigel Carr seeks to appeal the district court's orders

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998), and on his motion to amend the § 2255 motion.

We have reviewed the record and the district court's order denying

Carr's § 2255 motion and find no reversible error. The district
court properly denied relief on Carr's claim that counsel was inef-

fective for failing to challenge the enhancement for his role in

the offense because he failed to meet the standard in Strickland v.
Washington, 466 U.S. 668, 688, 694 (1984). Although the district

court may have improperly denied Carr's motion to amend, any error

was harmless. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2